Title: To Thomas Jefferson from C. W. F. Dumas, 31 July 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 31e. Juillet 1788
          
          Esperant que ma Lettre du 24e. Courant, avec une Dépeche pour le Congrès, est bien parvenue à V.E., J’ai l’honneur de lui acheminer ci-joint un Postcrit à la même Dépeche. Je n’ai rien à ajouter à ce que Votre Excellence y lira, sinon, que l’avis de l’accession  de l’Etat de N. Hampshire, et de l’Election de Mr. Pendleton pour présider à la Convention de 140 Députés, qui a commencé ses séances en Virginie le 2e. Juin, m’est venue d’Amsterdam, par Lettre de nos amis du 26; et que celui de veiller à la sureté de nos Navigateurs et Pêcheurs, et de se garder contre toute surprise, me paroît ne devoir pas être méprise. Je suis avec grand respect De Votre Excellence Le très-humble & très-obéissant serviteur
          
            C W F Dumas
          
        